Citation Nr: 0118091	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-47 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for status post total right hip replacement from 
March 9, 1994 to August 31, 1998.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant has not served on active duty; however, he 
served on active duty for training from July 1951 to January 
1952.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and October 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  In May 1997 and July 1999, 
the Board remanded this claim to the RO for additional 
development.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claims and fully developed all relevant 
evidence necessary for the equitable disposition of those 
claims.

2.  From March 9, 1994 to August 31, 1998, the appellant's 
right hip disability, alone, did not interfere with the 
appellant's ability to stand, walk or sit, and was not 
objectively shown to cause at least moderately severe 
weakness, pain or limitation of motion.  

3.  The appellant's ability to obtain and retain employment 
has not been hindered as a result of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 30 percent for status post total 
right hip replacement from March 9, 1994 to August 31, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5054 
(2000).

2.  The evidence does not satisfy the criteria for TDIU.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the appellant is 
entitled to an initial evaluation in excess of 30 percent for 
status post total right hip replacement from March 9, 1994 to 
August 31, 1998, and whether he is entitled to TDIU.  During 
the pendency of the appellant's appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000). 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the appellant's claims pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claims 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, as required by the VCAA, in multiple rating, hearing 
officer and Board decisions and letters dated from August 
1994 to July 1999, the RO and Board notified the appellant of 
the evidence needed to substantiate his claims and provided 
him an opportunity to do so.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103).  In response, the 
appellant and his representative submitted written statements 
in support of the appellant's claims.  

In addition, in a statement of the case and multiple 
supplemental statements of the case issued from 1994 to 2000, 
the RO notified the appellant of all regulations pertinent to 
his claims, informed him of the reasons for which it had 
denied his claims, and provided him and his representative an 
opportunity to present additional argument in support of 
these claims.  The appellant and his representative took 
advantage of this opportunity by submitting private medical 
opinions and lay statements in support of the appellant's 
claims. The appellant also testified at a hearing held before 
a hearing officer at the RO in March 1995, and before the 
undersigned Board Member in the District of Columbia in 
October 1996. 

Second, as required by the VCAA, the RO assisted the 
appellant in obtaining all evidence necessary for the 
equitable disposition of his claims.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A).  For instance, 
during the pendency of this appeal, the appellant 
continuously argued that he served on active duty from 1951 
to 1956 in Korea and Vietnam, during which time he engaged in 
combat, suffered a bayonet wound, was held as a prisoner of 
war (POW) and underwent beatings.  The RO made numerous 
attempts to verify this alleged service.  After all attempts 
failed, the RO issued an Administrative Decision addressing 
the appellant's POW status and the nature of the appellant's 
service.  The RO also made numerous attempts to obtain the 
appellant's service medical records.  However, after it 
became apparent that these records had been destroyed in a 
fire, the RO provided the appellant an opportunity to submit 
alternative forms of evidence in support of his claims. 

In addition, the appellant occasionally identified 
outstanding VA and private medical records that needed to be 
obtained in support of his claim.  As well, he indicated that 
he was receiving disability from the Social Security 
Administration (SSA).  Thereafter, the RO secured 
authorization and obtained and associated with the claim file 
the medical records identified and the records upon which SSA 
relied in awarding the appellant disability benefits.  
Finally, in June 1994 and October 1999, the RO afforded the 
appellant VA examinations of his right hip disability.  
During these examinations, VA examiners reviewed the claims 
file, conducted comprehensive evaluations, and described the 
severity of the appellant's right disability and its effect 
on the appellant's employability. 

Inasmuch as the RO notified the appellant of the evidence 
needed to substantiate his claims and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the appellant). 

I. Right Hip

The appellant seeks an initial evaluation in excess of 30 
percent for his service-connected right hip disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged." Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).  A painful, unstable or 
malaligned joint, due to healed injury, is entitled to at 
least the minimum compensable evaluation for the joint.  38 
C.F.R. 
§ 4.59 (2000). 

From March 9, 1994 to August 31, 1998, the RO evaluated the 
appellant's right hip disability as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  
This DC provides that the minimum rating to be applied 
residuals of a hip replacement (prosthesis) is 30 percent.  A 
50 percent evaluation is assignable for moderately severe 
residuals of weakness, pain or limitation of motion.  A 70 
percent evaluation is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  A 90 percent evaluation is assignable 
following implantation of prosthesis with painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. § 
4.71a, DC 5054 (2000).

The evidence of record conflicts as to the severity of the 
appellant's right hip disability from March 9, 1994 to August 
31, 1998.  The evidence includes numerous statements from the 
appellant, his representative and an acquaintance (a former 
social worker) indicating that his right hip disability was 
so severe during the time frame at issue, it interfered with 
his employability.  It also includes letters and reports from 
multiple private physicians and a VA examiner indicating 
that, during that time frame, the appellant's right hip 
disability caused pain and occasional limitation of motion 
and weakness.  However, in some cases, the findings of these 
physicians' reports are not objective, but rather, are based 
solely on histories reported by the appellant, whose 
credibility the Board questions.  The evidence also includes 
a VA examiner's recent opinion refuting the appellant's 
assertion of unemployability due to a right hip disability 
and indicating that there is no clinical evidence that the 
appellant has had any right hip complications since he 
underwent a right hip replacement in 1952.  

One private physician, James M. Learner, D.O., submitted five 
statements from March 1994 to September 1996.  His first 
statement indicates that the appellant had been a patient 
since 1992, and had been receiving treatment for multiple 
disorders, including degenerative joint disease (DJD) and 
right knee problems.  In this statement, Dr. Learner does not 
mention the appellant's right hip.  In subsequent statements, 
however, Dr. Learner indicated that he had been treating the 
appellant for right hip problems since 1990, and that during 
treatment visits, the appellant continuously complained of 
right hip pain.  He also said that, despite good repair of 
the right hip, the appellant continued to complain of, was on 
medication for, and was limited in ambulation because of, 
pain.  

In his statements, Dr. Learner did not characterize the 
appellant's right hip pain as moderately severe.  In fact, 
often, he reported the pain as a subjective, rather than an 
objective, finding.  The Board questions the probative value 
of Dr. Learner's latter four statements, which focus solely 
on the appellant's right hip complaints and ignore the 
appellant's other joint problems (which he previously 
acknowledged).  Dr. Learner notes that the appellant's 
ability to ambulate is limited because of his right hip pain, 
but he does not address the role the appellant's right knee 
problems play in the appellant's limited ability to ambulate.  
It appears that, in preparing his statements, Dr. Learner did 
not review the claims file, which contains ample evidence 
showing that the appellant's DJD of the spine and right knee 
significantly affect the appellant's ability to ambulate. 

In April 1994, Michael T. Goldfarb, M.D., submitted a 
statement indicating that he had been treating the appellant 
for skin problems since 1990.  In August 1994, he submitted 
another statement indicating that, during treatment visits, 
the appellant reminded him that he had right hip pain that 
was permanent in nature.  In his statement, Dr. Goldfarb does 
not objectively confirm the existence of the alleged pain. 

In September 1994, Marcus Imsande, a chiropractic physician, 
submitted a statement indicating that the appellant had 
presented with complaints of right hip pain.  Dr. Imsande 
noted that a consultation and examination of the hip and 
lower back disclosed that "treatment of this hip pain is 
beyond the scope of treatment at this clinic."  Similarly to 
Dr. Goldfarb, Dr. Imsande did not objectively confirm the 
existence of the alleged pain. 

In November 1994, John J. Swienckowski, D.O., submitted a 
statement indicating that the appellant's musculoskeletal 
system approximated a rating of 60 based on limitation of 
motion, complaints of pain and the appellant's use of 
ancillary walking aids.  In so stating, Dr. Swienckowski 
noted that he was reevaluating the appellant and found him to 
have some limitation of motion of the right hip (flexion of 
the right hip to 90 degrees with discomfort versus flexion of 
the left hip to 120 degrees; internal rotation of the right 
hip to 15 degrees versus internal rotation of the left hip to 
25 - 30 degrees; and external rotation of the right hip to 45 
- 50 degrees versus external rotation of the left hip to 60 
degrees), and weakness in the abductors of the right hip.  
Based on two prior statements submitted by Dr. Swienckowski, 
the Board questions the probative value of this physician's 
November 1994 opinion.  

In September 1994, Dr. Swienckowski submitted a statement 
referring to an office visit during which he saw the 
appellant for right hip pain.  He indicated that, at that 
time, the veteran needed a cane as a support mechanism to 
perform certain activities and was limited in his abilities 
because of discomfort associated with a hip replacement.  
More importantly, he indicated that the appellant's condition 
was unchanged since a previous evaluation conducted in August 
1993.  The Board observes that the report of the August 1993 
evaluation makes no mention of right hip pain.  It reflects 
that the appellant reported a history of a right hip 
replacement, but no right hip symptoms associated with that 
procedure.  Instead, the appellant complained of right knee 
pain, clicking and giving away.  During this initial visit, 
Dr. Swienckowski found that the appellant had satisfactory 
range of motion of the right hip and diagnosed a right knee 
disorder, not a right hip disorder, based on a showing of 
right knee symptomatology.  

Inasmuch as the appellant exhibited no right hip 
symptomatology in August 1993, and in September 1994 Dr. 
Swienckowski found that the appellant's right hip condition 
was unchanged since August 1993, the Board finds the 
September 1994 right hip findings to be unreliable.  
Moreover, in offering his November 1994 opinion that a rating 
of 60 percent is warranted for the appellant's 
musculoskeletal system, Dr. Swienckowski did not distinguish 
which part of the appellant's musculoskeletal system caused 
the symptoms noted.  Given that this physician initially 
treated the appellant for a right knee disorder, the Board 
cannot conclude that he was referring solely to the 
appellant's right hip in offering his opinion.  

Also of record is a June 1994 VA examination report, written 
statements of Danette C. Taylor, D.O., dated in 1996, written 
statements of Stephen I. Goldman, D.O., dated from 1999 to 
2000, and an October 1997 vocational rehabilitation report.  
Dr. Goldman's statements focus on the current level of 
impairment caused by the appellant's right hip disability and 
are thus not pertinent to this claim.  The other statements 
and reports reflect that, during the time period at issue, 
the appellant had multiple musculoskeletal problems involving 
his right hip, right knee, back, neck and shoulders.  
Although the appellant consistently reported right hip pain 
during the time period at issue, prior to October 1999, no 
physician distinguished the effect of that pain from the 
effect of all of the appellant's other musculoskeletal 
complaints.  Accordingly, these physicians' findings are not 
helpful in determining the extent to which the appellant's 
right hip disability, alone, affected his ability to function 
during the time period at issue.   

In October 1999, however, a VA examiner evaluated the 
appellant and conducted a comprehensive review of the claims 
file.  Due to the deficiencies of the opinions noted above, 
the Board chooses to rely solely on the opinion of this VA 
examiner in deciding the appellant's claim.  This opinion is 
the most persuasive of record because it is based on a 
complete review of the record, which includes the appellant's 
service and post-service medical records and all medical 
histories reported by the appellant, is credible and 
comprehensive, and is supported by rationale.  

According to the VA examiner, the appellant currently had a 
hip scar consistent with his hip replacement, a 1/4 inch 
shortening on the right side, mild atrophy of the right 
quadriceps muscle, and some limitation of motion (flexion to 
70 degrees with pain, extension to 5 degrees, abduction to 40 
degree, adduction to 20 degrees, internal rotation to 20 
degrees and external rotation to 40 degrees).  In October 
1999, x-rays revealed a unipolar endoprosthesis in 
satisfactory position and alignment, and minor soft tissue 
calcification around the hip joint.  There was no evidence of 
arthritic changes in the right hip.  

Based on these findings, the VA examiner indicated that there 
had not been a significant change in the appellant's hip 
joint since the time period at issue, and that at that time, 
there was no interference on standing, walking or sitting.  
He explained that the prosthetic hip was inserted in 1952, 
and that over the years, it had remained stable.  He 
indicated that there was no clinical evidence of any 
complications related thereto.  He concluded that he was 
baffled to learn from the appellant that he was not able to 
work due to his right hip disability, and that it was his 
opinion that the appellant was not unemployable during the 
time period at issue.  

Although The Board may not rely on its own unsubstantiated 
medical conclusions to reject expert medical evidence in the 
record, the Board may reject a claimant's medical evidence on 
the basis of other independent medical evidence.  Flash v. 
Brown, 8 Vet. App. 332, 339 (1995).  VA may favor the opinion 
of one competent medical expert over that of another when an 
adequate statement of reasons and bases is provided.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those reached by medical professionals, 
which are not accompanied by a factual predicate in the 
record are not probative medical opinions.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

Significantly, there is simply no reliable evidence of record 
indicating that, from March 9, 1994 to August 31, 1998, the 
appellant's right hip disability alone caused at least 
moderately severe weakness, pain or limitation of motion.  In 
fact, the most reliable evidence of record indicates that, 
during the time period at issue, this disability did not 
interfere with the appellant's ability to stand, walk or sit.  
For the reasons discussed, particularly the conclusions 
reached by the VA physician in October 1999 following review 
of the complete medical record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial evaluation in excess of 30 
percent for status post total right hip replacement for the 
time in question and the benefit-of-the-doubt doctrine does 
not apply.

In light of the foregoing facts, the Board finds that, from 
March 9, 1994 to August 31, 1998, the appellant's right hip 
disability, which caused some pain and limitation of motion, 
more nearly approximated the criteria for a 30 percent 
evaluation.  Therefore, the appellant's claim for a higher 
evaluation for that disability during the time at issue must 
be denied. 

II. TDIU

The appellant contends that his ability to obtain and retain 
employment has been hindered as a result of his right hip 
disability.  The law provides that a total disability 
evaluation may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  

The issue of unemployability must be determined without 
regard to the advancing age of the appellant.  38 C.F.R. §§ 
3.341(a), 4.19 (2000).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a). Factors to be considered are the appellant's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

The appellant is not currently service connected for any 
disability.  However, from March 9, 1994 to August 31, 1998, 
the appellant was service connected for a right hip 
disability, evaluated as 30 percent disabling.  For the 
reasons previously discussed in this decision, for the 
purpose of determining whether unemployability existed from 
March 9, 1994 to August 31, 1998, the Board is satisfied that 
the appellant's right hip disability was correctly evaluated.  
In light of the foregoing, the appellant fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of the VA 
that all appellants who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of appellants who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the appellant's service- 
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant. 

Id. 

In this case, the appellant has a high school education and 
four credits toward a college degree.  He last worked in 1989 
in a customer relations position.  He asserts that he stopped 
working in 1989 because of his right hip disability.  This 
assertion is not supported, however, by the medical evidence 
of record.  One physician, the VA examiner who evaluated the 
appellant in October 1999, has addressed the issue of whether 
the appellant's right hip disability, alone, rendered the 
appellant unemployable during the time period at issue.  As 
previously indicated, he concluded that the veteran was not 
unemployable from March 9, 1994 to August 31, 1998.  Inasmuch 
as the appellant has not submitted a medical opinion refuting 
the VA examiner's finding, the Board finds that the 
preponderance of the evidence is against the appellant's TDIU 
claim.  It must therefore be denied.


ORDER

An initial evaluation in excess of 30 percent for status post 
total right hip replacement from March 9, 1994 to August 31, 
1998, is denied.

Entitlement to TDIU is denied.



REMAND

In July 1999, the Board remanded this case to the RO, in part 
for the purpose of affording the appellant an opportunity to 
perfect his appeal of the RO's August 1998 decision severing 
service connection for the appellant's right hip disability.  
The Board explained that in a written statement received in 
November 1998, the appellant initiated an appeal of the RO's 
August 1998 decision, but the RO has not issued a statement 
of the case as to this matter.  

The failure to issue a statement of the case in such 
circumstances renders a claim procedurally defective.  
38 C.F.R. §§ 19.9, 20.200, 20.201 (2000); see also Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case must 
be remanded again to comply with the request to issue a 
statement of the case.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (the Board must ensure full compliance with 
remand orders).  

The RO should provide the appellant and his 
representative with a statement of the case 
concerning the propriety of the August 1998 
severance of service connection for a right 
hip disability, including the applicable 
legal criteria.  The RO should advise the 
appellant that the Board will not decide 
the claim unless he perfects the appeal.

The purpose of this remand is no ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion as to the merits of the August 1998 severance action.  



		
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals


 



